Dunbab, J.
(concurring). I concur in the result for the
further reason that it makes no difference, as has often been decided by this court, whether the court was acting with or without jurisdiction of the subject matter, if the question does not involve the legal existence of the court and denies all jurisdiction and not the particular jurisdiction complained of. This is what was decided in State ex rel. Light Co. v. Superior Court, supra, and State ex rel. Vincent v. Benson, supra, and State ex rel. McIntyre v. Superior Court, 21 Wash. 108 (57 Pac. 352).